DETAILED ACTION
This action is in response to the amendment filed January 27, 2021.  Claims 11 and 24 have been amended, claims 22 and 27-30 have been cancelled, and new claims 31 and 32 have been added.  Claims 11-21, 23-26, 31 and 32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawing objections and the rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been withdrawn in light of the cancellation of claims 27-30.
The rejections under 35 U.S.C. § 103 have been overcome by Applicant’s amendment to claim 11 which now incorporates the limitations regarding the return spring previously recited in claim 22.

Double Patenting
Claims 11-21, 23-26, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,914,347.  Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed clutch system is fully encompassed by the claims in the ‘347 patent. 
.

Response to Arguments
Applicant's arguments appearing in the last two paragraphs on page 8 of the response filed January 27, 2021 with regards to the nonstatutory double patenting rejection have been fully considered but they are not persuasive. 
Applicant argues that the provisional rejection should be withdrawn pursuant to MPEP § 804(I)(B)(1)(b)(i). This argument is not found to be persuasive since the cited MPEP section relates to provisional rejections between two pending applications.  Since Application No. 16/088,863 has now issued as U.S. Patent No. 10,914,347, the rejection is no longer provisional and the cited MPEP section is not applicable. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655